Jennifer]. Middleton, OSB # 071510
imiddleton@iusticelawyers.cc)m

Cait]in V. Mitche]l, OSB # 123964
omitshel]@iusticeiawx-'ers.Cc)m
jOHNSON,]OHNSON-, LUCAS & MIDDLETL')N, PC
975 Oak Street, Sui|:e 1050

Eugene, OR 97401-3124

Phone: 541/683-2506

Fax: 541/434-0832

 

 

Whitney Stark, OSB # 090350
Wh_imev cl albiesstark.€©m
Albies & Stark, LLC

210 SW Morrison Street, Suite 400
Portland OR 97204¢3189

Phc)ne: 503/308~4770

Fax: 503/427¢9292

 

Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF OREGON
EUGENE DIVISION

]ENNIFER JOY FREYD, Case No. 6:17-CV-00448-MC
Plaintifi`, DECLARATION OF SARA HODGES
vs.

UNIVERSITY OF OREGON, MICHAEL
I-I. SCHILL and HAL SADOFSKY,

 

Defendants.

l, Sara Hodges, declare as follows:

1. I am a full professor in the Psyc;hology Department. 1 have been a faculty member at the
University c)f Oregon since 1995.
2. In ]une 2017, near the end Of my second year cf a 3-year term as the _Associate Dean Of the

University Of Oregon Graduate school, the then (nc)w previous) Dean Of the Graduate School

1 Page ~ DECLARATION OF SARA HODGES

told me that he had accepted a new job. The news was a big surprise and quite unsettling, as it
created substantial uncertainty about who would lead the Graduate School (which at the time
was experiencing a lot of turnover and some discord). l was told to meet with the Provost, who
asked whether l would be interested in serving as interim dean. l said I would l also made it
clear that l was interested only in serving in the position for a year, because l had planned to
take a sabbatical in 2018-19 Once l expressed interest, there was a rush to draw up and finalize
my contract of service quickly - they would have liked me to sign the paperwork that very
afternoon l hurried to put together ideas about what would make the dean’s job v a high
responsibility, full-time position which l had not anticipated doing - doable for me for a year.

3. The salary l was offered to be lnterim Dean for a year was considerably higher than my faculty
salary. The Provost’s office representative who negotiated with me seemed to anticipate that l
would be impressed lt was in fact along the lines of what l expected (l had at some point
known the previous dean’s salary, and l knew the salary of another UO dean in a comparable
role). l was also told that my permanent faculty salary would be raised by (l think] $5()00. l told
the representative that although the interim dean salary seemed generous, l would prefer that the
offer be for a lower interim dean salary in exchange for a bigger raise to my faculty salary, to
which l would be returning when my term as dean concludedl This was not an unusual request,
as faculty who take on administrative roles are often given boosts to their permanent salaries.

4. In this discussion, l pointed out that my home department _ Psychology - was struggling with a
problem with its female full professors being paid less than its male full professors (a problem
that included, but was not limited to, ]ennifer Freyd’s lawsuit). l also knew that l was at the time
one of the two female full professors who was most below the department’s salary regression

line. l framed my request as a solution that would most certainly benefit me, but would also help

2 Page f DECLARATION OF SARA HODGES

the university, by providing a reason for at least partially “fixing” one of the most discrepant
data points on the department’s regression line.

5. My suggestion was not taken l tried to push back respectfully and was told that raising my
permanent salary would create other problems "l`he representative told me that if my permanent
Psychology salary was raised more, it would disturb the relationship of my salary to that of other
Psychology colleaguesl The specific example he offered was my colleague Elliot Berkman: If my
permanent salary were raised more, it could result in me earning too much more than him. l was
surprised that Dr. Berkman was the example that the representative used - he is an exceptionally
talented psychologist, but he has been at the university for about 15 years fewer than l have and
was an associate professor, while l had been a full professor since 2013. ln my negotiation, l
noted that l had been at the university significantly longer than Dr. Berkman and held a higher
rank than he did, but my request to have my permanent salary raised more in exchange for a
lower interim salary was not granted l\-'ly other requests, including a term of paid research leave
and funding for one of my graduate students to serve as my lab manager, were granted

6. l declare under penalty of perjury of the laws of the state of Oregon that the foregoing is true

and correct

Executed on December /S , 2018.

@A»aaw

Sara Hodges 0

3 Page ~ DECLARATION OF SARA HODGES

